UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1148


LINDA GROOMS, Administratrix of the Estate of John Grooms,
Sr., deceased,

                Plaintiff - Appellant,

          v.

HUNTER   HOLMES  MCGUIRE   VETERANS  ADMINISTRATION   MEDICAL
CENTER; COLUMBIA/HCA JOHN RANDOLPH, INC.; VAN GO, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:14-cv-00849-JAG)


Submitted:   August 23, 2016                 Decided:    August 31, 2016


Before KING and    AGEE,   Circuit    Judges,   and     HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Linda Grooms, Appellant Pro Se. Margaret Harker, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia; Tracy Taylor Hague,
LECLAIR RYAN, PC, Richmond, Virginia; Janeen Beth Koch,
KALBAUGH, PFUND & MESSERSMITH, PC, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Linda Grooms appeals the district court’s order dismissing

her civil action.             We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          Grooms v. Hunter Holmes McGuire Veterans

Admin.   Med.    Ctr.,    No.    3:14-cv-00849-JAG     (E.D.     Va.   Jan.     11,

2016);   see    also    Va.    Code   Ann.   § 8.01-20.1     (2015).      We    deny

Grooms’ motions to amend caption and to appoint counsel as moot.

We   dispense    with    oral    argument    because   the    facts    and     legal

contentions     are    adequately     presented   in   the    materials      before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2